gj                                 September 31 / 2015
Donovan Dwight Simms
c/o 9601 SPUR 591 (NOT A DOMOCILE)
Amarillo, Texas Republic [near 79107-960$]                                1srcou"~e°IN
To: First Court of Appeals of Texas                                         Hoosro°;^Ls
                                                                                     tJMs
    Office of the Clerk                                                    SEP %£ ?f].
    301 Fannin St.                                                    c                 U/i
    Houston, Texas 77002-20^6                                             RIStophEr a
Re: INFORMATION/CLERIFICATION REQUEST^..cMjSE No. 01-15-00763-CR,
    (Trial Court No.: 1056045, 230th Dist. Court, Harris County)

Dear Clerk;
      Hello, I am the above named person and cause (Simms v. STATE). In a letter
from this office (see attached), your office gave all parties concearned a
'Notice of Appeal' being filed on 8/21/15 and did instruct that "the complete
record is due within 60 days, or August 07, 2006."
      Would you please clarify for me the reason for an "or" date that is already
nine (9) years pat due?.-, or. . is this a simple clerical error?

      Futhermore, your office stated in the 9/8/15 letter that, "The Court's
records do not reflect that a post judgement motion was filed."
      Would you please clarify this for me, whether or not this court already
has some kind of "incomplete" record filed with the office by the Harris County
District Clerk's Office?
      Or, is this office now calling for the complete record to be sent?

      If this office already has some kind of record would you please send me
a 'Table of contents' of what is already in your possession, as to the instant
action?
      And, please notify me, as to what all is filed with the court. I am
presently pro per and imprisoned and am completely unable to review the "record"
in your office-
      I look forward to hearing from this office, thank you for your time and
patience, Good Day.
/Vk/e tJ /we e.Jse euclesd *Ccfyoffa /cesJj^gweAJ-l-                Sincerely,
          T&he fJ'kJ ;hj Me eiLoVe Sherry Radack                                                                                 Christopher A. Prine
 Chief Justice                                                                                Clerk of the Court


Terry Jennings                                                                               Janet Williams
 Evelyn Keyes                                                                                 Chief Staff Attorney
 Laura Carter Higley
Jane Bland
Michael Massengale
                                              Court of Appeals                               Phone: 713-274-2700
                                                                                             Fax:    713-755-8131
Harvey Brown
                                                  First District                              www.txcourts.gov/lstcoa.aspx
Rebeca Huddle
Russell Lloyd                                    301 Fannin Street
 Justices
                                          Houston, Texas 77002-2066

                                                     September8, 2015

   Alan Curry                                                          Donovan Dwight Simms
   Chief Prosecutor, Appellate Division                                TDCJ #1375638
   Harris County District Attorney's Office                            Clements Unit
       1.201 Frankiin Ste 600                                          9601 Spur 591
       Houston, TX 77002-1923                                          Amarillo, TX 79107-9606
       * DELIVERED VIA E-MAIL *


RE:        Court of Appeals Number: 01-15-00763-CR               Trial Court Case Number: 1056045

Style: Donovan Dwight Simms v. The State of Texas

           The Court has received a copy of the notice of appeal in this trial court case.

       The notice of appeal was fijed August 21, 2015. The Court's records do not reflect that a post judgment
motion was filed. Therefore, the complete record is due within 60 days, or August 07, 2006.

        The official or deputy reporter is responsible for preparing, certifying, and timely filing the reporter's
record if: the party responsible for paying for the preparation of the reporter's record has paid the
reporter's fee, or has made satisfactory arrangements with the reporter to pay the fee, or is entitled to appeal
without paying the fee. Tex. R. App. P. 35.3(b)(3). If you are not the court reporter in this case, or additional court
reporters took testimony in this case, please advise the Court in writing immediately. The Court may consider an
appeal without a reporter's record if no reporter's record is filed due to appellant's fault. Tex. R. App. P. 35.3(c).

        Counsel must forward the docketing statement as required by Tex. R. App. P. 32.4. For your convenience,
the docketing statement form is posted on this Court's website listed above. If the website is not convenient, you
may phone the Clerk's Office and it will be provided upon request.

         The First Court of Appeals follows the Standards of Conduct adopted by Order of the Texas Supreme Court
and the Court of Criminal Appeals on February 1, 1999. All attorneys, parties and pro se litigants appearing before
the First Court of Appeals are expected to fully comply with these standards of conduct as well as all applicable
Texas Rules of Appellate Procedure, Texas Rules of Professional Conduct, Texas Rules of Disciplinary Procedure,
and the Code of Judicial Conduct. A copy of the Standards of Conduct may be found on the Court's website.

                                                              Sincerely,
                                                             Christopher A. Prine, Clerk of the Court



 cc:      Court Reporter 230th District Court (DELIVERED VIA E-MAIL)
          Harris County District Clerk's Office - Criminal (DELIVERED VIA E-MAIL)
          Judge 230th District Court (DELIVERED VIA E-MAIL)
rac   Sim us
>t>3o
IR 591 (idOI A DOMOCILB)
:xas Republic [near 79107-9606]




                                                         MAIL RECEIVED
IAL MAIL                                               Christopher A. Prine
                                                       Clerk of The Court
               iR HOUSTON, TEXAS                       First Court of Appeals
                                                       301 Fannin Street
                     SEP 25 ^                          Houston, Texas 77002-2066

                  CHRISTOPHER A. PH«*
                ICLERJ^


                                             77G02S20&2 CO 16               i'-]li>)^>iIi>li!i>i'iill'f'>J''!iii'ini,^Pni»!'*iv']il>)i1
               —g^g ••v:^w;^UIi^^^^»».PiAl.tJl,.4^^^MS4Wl!i.lU.^ I
                               Trial Court No. 1056045                            ^^.X^
                                                                                     re*s **ts
THE STATE OF TEXAS                               CRIMINAL DISTRICT COURT NO. 23404 U.S. 519, for less stringent pleading standards-
2.)      Petitioner is incarcerated in the Texas Department of Criminal Justice
      Institutional Division - Bill Clements Unit. In this present incarceration
      Petitioner is at a disadvantage due to not having access to legal reference
      materials in prison on par with those of the District Attorney's office and
      any other Persons answering this Petition.
3.)      This Petition is in accordance with (T.CCr.P.) and the Laws of Texas upon
      which Petitioner relies, same binding as promised performance, a benefit due
      to this Petitioner, an entitlement to Equal Protection of the Law under ad
      ministration of Justice Procedures.

4.)      DONOVAN DWIGHT SIMMS, the Petitioner herein is the Cestui Que Vie Trust
      unless otherwise evidenced. See SeaBBBTexaa Rules of Civil Procedure Rule 52.

5.)      Petitioner request that he be permitted to examine any and all testimony
      of each witness that testified before the Grand Jury. Particularized need
      for the Grand Jury witness testimony,   is a strong interest in ensuring
      accuracy of testimony outweighs government interest in secrecy. In re Grand
      Jury, 490 F.3d 978, 988, 990(D.C Cir. 2007). Petitionee contemplates that
      a particularized need for the testimony can be shown as follows:
         a.) To discover impeachment evidence;
         b.) To discover prior inconsistent statements - Washington vT Texas, 388 U.S.
            14 (1967);
        c.) To discover mitigating and exculpatory evidence - Brady v- Maryland,373
      U.S. 83 (1963); and
      d.) All witness that testified in Grand Jury testified on direct examination
         pursuant to the Jenks Discovery Act, 18 U-S.C §3500.
         The need for all witnesses that testified is hereby reqested by Petitioner.
In the alternative the specific testimony that Petitioner requests is as.follows:
  ?. Martinez, who testified in Grand Jury examination/hearing;
  Peter Effah, who testified in Grand Jury examination/hearing;
  Scott Gill, who testified in Grand Jury examination/hearing;
  Marcus Kinnard, who testified in Grand Jury examination/hearing;
  Ron Morrison, who testified in Grand Jury examination/hearing;
  David Papa, who testified in Grand Jury examination/hearing;
 :J-E. Sims, who testified in Grand Jury examination/hearing;
  Shane McCoy, who testified in Grand Jury examination/hearing;
  R.O'Bannion, who testified in Grand Jury examination/hearing;
  M. 3ova, who testified in Grand Jury examination/hearing;
  Jessica Limas, who testified in Grand Jury examination/hearing;
  Fernando Moncada, who testified in Grand Jury examination/hearing;
  Jorge Landaverde, who testified in Grand Jury examination/hearing;
 •C Banks, who testified in Grand Jury examination/hearing;
  J- Hutcfinson   who testified in Grand Jury examination/hearing;
  V- Brasher, who testified in Grand Jury examination/hearing; and
  H. Dun, who testified in Grand Jury examination/hearing.
      In the interest of iustice, Petitioner is further pursuing relief from
his final conviction in a Habeas Corpus Petition under the "Gateway Claim" -
Scrilup y. Delo, 115 S.Ct- 851 (1995). In his claim, Petitioner is asserting
trial counsel was ineffective. Upon such assertion, in order to find that
counsel was ineffective, an inquiry must be made according to Tex- Code of
Crim. Proc. Article 27.03. Accordingly, Petitioner was relviha on trial .r
counsel to know the law and represent him to the best of counsels knowledge.
The law states. "All objections and exceptions to the charging instrument
must be made in writing (T.CCP-) Art. 20i70: a motion to set aside, dismiss.
or quash an indictment should be made at the first opportunity and must be
presented to the trial court prior to party's announcement of ready." Neal
v.State, 150 S-W-3d 16 (Tex.Crim-App- 2004); where counsel is to Motion to
Set Aside Indictment counsel must do so based on the following:
1. That it appears by the^rscord of the-"court, that the: indictment wasmot" founded


                                        2.
           by at least nine Grand Jurors, or that the information was not based upon
  a valid complaint;
2. That some person not authorized by law was present when the Grand Jury was
   deliberating upon the accusation against the defendant, or was voting the
   same;

3. That the Grand Jury was illegally impaneled;
      Provided, however in order to raise such questions on a motion to set aside
the indictment, the Petitioner must show that he did not have an opprtunity to
challenge the array at the time the Grand Jury was impanelled. As required by
Article 19 and 20 (T.CCP). Petitioner was in fact incarcerated.
      Futhermore. In Vasquez v> Hillery* the Supreme Court held, "that evidence
of racial discrimination in the Grand Jury selection process compromises the
structural protections because such abuses leave the reviewing court incapable
of determining if a properly "constituted: Grand Jury would have indicted
defendant, id. at 474 U-S. 254, 264 (1986). In the interest of justice Petitioner
finds a particularized need for the Grand Jury proceedings.
7.) The Petitioner requests the production of all the above* In the alternative
   Petitioner requests the review of that which the court may order in part.
&.) Under Article 20.02 (d) (T-CCr-P.), Petitioner nay petition a court to
   order the disclosure of a recording or typewritten transcription under
   Article 20.012 as a matter preliminary to or in connection with a judicial
   proceeding. The court may order disclosure of information, recordings, or
   transcription on a showing by the defendant of a particularized need.
      "(e) A Petition for disclosure under (d) must be filed in the District
   court in which the case is pending- The defendant muse file also a copy of
   the petition with the Attorney representing the State, the parties to the
   Judicial Proceedings arid any other required by the court to receive a
   copy of the Petition** All persons receiving a Petition under this subsection
   are entitled to appear before the court. The court shall provide in
   terested parties with an opportunity to appear and present arguments for the
   continuation of or end to the required secrecy-
9.) Finally, "In felony cases, filing a sufficient indictment invokes a
   court's personal jurisdiction over the Defendant. Fairfield v. State, 610
   S.W.2d 771, 779 (Tex.Grim.App.1981). The indictment also gives the District
   Court Subject Matter Jurisdiction. "Subject-Matter Jurisdiction is never :'
   forfeited or waived." U-S- v- Cotton. 535 U.S. 625, 630 (2002). "Jurisdiction
   may be challenged at any time. Once State and Federal jurisdiction has
been challenged, it must be proven - Texas Dept- of Public Safety v. Styron,
226 S.W.3d 576 (Tex.App.[1st Dist-] 2007^); Estrada v• State, 148 S.W-3d 506;
"Subject-Matter jurisdiction is a power that exist by operation of law only,
and cannot be conferred upon by any court by consent or waiver, and thus judge
ment will never be considered final if the court lacked subject-matter jurisdic^
tion" Dubai Petroleum y- Kazi, 12 S.W.3d 71; "When a cause of action is
derived from a statute, tne statutory provisions are mandatory and exclusive
and must be compelied with in all respects or the action is not maintainable
for lack of jurisdiction." - Grounds y- Taylor independent School Dist., 707
S.W.2d 889; ''A plea to the jurisdiction is a dilatory plea, its purpose is to
defeat a cause of action without regard to whether the claims asserted have
merit", Nueces County v- Dale Hoff, 105 S.W.3d 208.
      The Petitioner hereby asserts that the indictment is founded on fewer
than the required number of Grand Jurors voting in favor of a true bill, the
actual foreman failed to deliver the bill.

      "Accordingly, foregoing of the foreman's signature or even inadvertent
signing and returning of a bill in a case not reviewed by a Grand Jury are all
fundamental defects in a charging instrument's process which would vitiate the
instrument, vitiate trial court jurisdiction, and be subject to first com
plaint on appeal, despite tne failure to present objections prior to trial on
the merits." Aguilar v. State, 810 S.W.2d 230. Petitioner asserts the "cause
of action" (Grand Jury Proceedings) ."derived from a statute", in specific
Texas Code of Criminal Procedure, Article 19 and 20. "The statutory provisions
are mandatory and exclusive and must be complied with in all respects". When
the Grand Jury Proceedings are not in compliance with these, the cause of action
is not maintainable tor lack of jurisdiction.
      For the reasons shown above, Petitioner has asserted a particularized
need for the disclosure of the Grand Jury Proceedings and/or Witness Testimony
pursuant to Art- 20.02(e).
WHEREFORE: Good Cause Shown and in the interest of justice, the Petitioner
respectfully prays that this court GRANT this Petition in all things.
         Executed this the Twenty-Sixth Day of the Fifth Month in the
             Year of Our Creator, Two Thousand and Fifteen, A.D.

                                                         Respectfully Submitted,


                                                      For:DONOVAN DWIGHT SIMMS-Cestui
                                                      Que Vie Trust, Petitioner
                                                      #1375633 - Bill Clements Unit
                                                      9601 SPUR 591

                                                      AMariiio, texas [7 9107-9606]
                                      4.
uit     Simms
't)3u
IR 591 (ijjOX A1 DOMOCILD')
:xas Republic [near 79107-9606]




                                                       MAIL RECEIVED
IAL MAIL                                              Christopher A. Prine
                                                      Clerk of The Court
                                                      First Court of Appeals
                                                      301 Fannin Street
                            SEP 25Z0«                 Houston, Texas 77002-2066

                         CHRISTOPHER A. P«l*
                      ICLERJL


                                                 T7Gef2S20&2 GG1&             i«ili»i»l*»ilWil»>»'iill'M»J«i!liiii«l»»Vm»!»»f»'li»'ii1
         mou.wiu.ji. ijijmj.,,. 57^-   . ... .    .   r^feg^BwB^^wijiwjF^H^